IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

Koss, Saundrr. 6,

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

Me,
month Abts ty Se lor Lrd
Vee, Ham RK

 

Chagares, Measles E

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for a Civil Case

Case No.

 

(to be filled in by the Clerk’s Office)

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. PEs i Ne

Case 4:19-cv-00809-BCW Document 1-1 Filed 10/04/19 Page 1 of 6
 

I.

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Saundy. _Kenee Ki, bSS
Street Address lQ31F _£, 3BG% Tervqee.

City and County Kinesis Coty TatKsor)
State and ZipCode _ MQ), Lf (33

Telephone Number _ &/ - 382-5030

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

Name Awa RK. Vogel

Job or Title Wins ‘As ott Ct

(if known)

Street Address x V0 y d, eVrey/ Lrave-

City and County bel- nor —J Lotus lauty

State and Zip Code /Y] D : 63 | A
Telephone Number Set -226- 9603
E-mail Address _ A (NA, V0 GEL SHEALOT, (om,

 

 

 

 

 

 

(if known)
Defendant No. 2
Name @ Macy E, Chagures
Job or Title View Presiclent-”
(if known)
Street Address 230 q_ Xnvier Court
City and County Mapervi lle 4) KPag e Cost
2

Case 4:19-cv-00809-BCW Document 1-1 Filed 10/04/19 Page 2 of 6
State and Zip Code [ L. b 05 65

Telephone Number 6.30 -41 b - 3 49 2.

E-mail Address
(if known)

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

& Federal question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

 

 

 

|] Suit against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

 

 

 

| _|Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. Ina diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The plaintiff, (name) , 1S a citizen of the State
of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

Case 4:19-cv-00809-BCW Document 1-1 Filed 10/04/19 Page 3 of 6

 

 
Ii.

B. The Defendant(s)

1.

If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (name) Norte Gderlsile dba & ve-4 Lor Lael

incorporated under the laws of the State of (name)

(i$ Sees , and has its principal place of
business in the State of (name) Me SSO . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of
business in (name) _YN1$ Stuy

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

C. The Amount in Controversy Bast 0,000 Sever hund, rat frtry Thosinge!

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
i interest and costs of court, because (explain):

50, 060 \Qov0 1 Dist moha,A CAr, 200 pai tutrmeleiicd

n
Csr,

400 ouw Paar Sublering HHO Punitive Mimarey

 

Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

Spey ta pened to you? Ono curtber (, oh pt on Hepes: o-fell ¢ ( dae Sime

The usted NOT bens Aean

What injuries
ingue 25 of.

ou suffer? (ery int Spine E = acerbtert
sok Ly brees. enol ane Bump on “et

iin”

i was involved in what happened to you? ++}, - Maneser— Chestop her bb
nor Place a Sign Warns of the "hell endl Sree Chey he

eat

4

Case 4:19-cv-00809-BCW Document 1-1 Filed 10/04/19 Page 4 of 6

 

 
0 Cindi or out yf
* Where did Meme ye seats harms i
Abpmimayedy ns ee The Ste inthe “As produce Seon et my"

* When did the events you have desorbed take place?
Ar Appa nwrely 7pm on oct le, 2011)
If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

° How were the wile in | see in what ha agpened te to you? The d|
bad wo procyls in ns eed sie ped te hn roleae
tee take pees

 

 

 

 

 

 

 

 

 

 

IV. _ Relief

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

PPPIAIO p00, Current Medel Cxsdenecs $260, ovo torture Sureoes of-
beh Lumbar brek ang Neck - Cervical Nerve | Len SMP Tee Surge 5 ax well
vepuir of Knees bet ec Te pacn VSubfen 1 The no oie TDhelP eke toe of me 7 have

¢ l (lat ) FIV Ws
EES Called Wee FOES [pat TD DY PeRPTe ig Po ehs |

Clened Ame oy Pp? you claim the wrongs alleged in he complaint are 2 iva whe to occur at the present aie
stmt Se veh] Nol]
(Snn NM) me alragerhor Do you claim actual damages for the acts alleged in your complaint?

vesQ]_ Nof[_]

Do you claim punitive monetary damages?

vesPq Nof_]

Case 4:19-cv-00809-BCW Document 1-1 Filed 10/04/19 Page 5 of 6

 

 
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

[Dibov_ prst Medak N00, pm Furwe for 2, 400,000 fon anion y
(® Din hve. They SurylAloe brpished-for do pest perl beng Nit
Posner, Their Stung an, “nh Suns The Stet of Thoir Customers
Tle Meer beon Treatek a3 Poorly as theyine Trearel Mes Dve been.
Verh nsutyedt Gk yuer Plan ‘Geroved as if T done Wadler

Certification and Closing

 

 

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: tt, u , 201

Signature of Plaintiff
Printed Name of Plaintiff

 
   

Saun VA KR, OSS

Case 4:19-cv-00809-BCW Document 1-1 Filed 10/04/19 Page 6 of 6

 

 
